Case 6:20-cv-00178-JDK-KNM Document 15 Filed 01/04/21 Page 1 of 2 PageID #: 54




                       IN THE UNITED STATES DISTRICT
                      COURT FOR THE EASTERN DISTRICT
                           OF TEXAS TYLER DIVISION

                                           §
 WESLEY V. GIBBS, JR.,
                                           §
     Plaintiff,                            §
 v.                                        §         Case No. 6:20-cv-178-JDK-KNM
                                           §
 UNITED STATES OF                          §
 AMERICA,
                                           §
     Defendant.                            §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE

         Movant Wesley Vernon Gibbs, Jr., a former inmate within the Texas

 Department of Criminal Justice (TDCJ) proceeding pro se, filed this motion to

 vacate, set aside, or correct his federal sentence pursuant to 28 U.S.C. § 2255. The

 cause of action was referred to United States Magistrate Judge, the Honorable K.

 Nicole Mitchell, for findings of fact, conclusions of law, and recommendations for the

 disposition of the case.

         On November 17, 2020, Judge Mitchell issued a Report (Docket No. 13)

 recommending that Movant’s case be dismissed, without prejudice, for his failure to

 comply with an order of the Court and the failure to prosecute. A copy of this

 Report was sent to Movant at his last-known address, with an acknowledgment

 card.     The docket reflects, once again, that the order was returned as

 “undeliverable,” with a notation of “RTS dis.” Docket No. 14. To date, Movant has

 neither filed objections to the Report nor communicated with the Court since July

 2020.




                                           1
Case 6:20-cv-00178-JDK-KNM Document 15 Filed 01/04/21 Page 2 of 2 PageID #: 55




       Because objections to Judge Mitchell’s Report have not been filed, Movant is

 barred from de novo review by the District Judge of those findings, conclusions, and

 recommendations and, except upon grounds of plain error, from appellate review of

 the unobjected-to proposed factual findings and legal conclusions accepted and

 adopted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

 1430 (5th Cir. 1996) (en banc).

       The Court has reviewed the pleadings in this cause and the Report of the

 Magistrate Judge. Upon such review, the Court has determined that the Report of

 the Magistrate Judge is correct. See United States v. Wilson, 864 F.2d 1219, 1221

 (5th Cir. 1989) (holding that where no objections to a Magistrate Judge’s Report are

 filed, the standard of review is “clearly erroneous, abuse of discretion and

 contrary to law.”). Accordingly, it is:

       ORDERED that the Report of the United States Magistrate Judge (Docket

 No. 13) is ADOPTED as the opinion of the Court;

        ORDERED that the above-styled civil action is hereby DISMISSED,

 without prejudice, for Movant’s failure to comply with an order of the Court and the

 failure to prosecute;
         ORDERED that Movant is DENIED a certificate of appealability sua
 sponte; and
       ORDERED that any and all motions which may be pending in this action

are hereby DENIED as MOOT.
       So ORDERED and SIGNED this 4th day of January, 2021.



                                           ___________________________________
                                           JEREMY D. KERNODLE
                                           UNITED STATES DISTRICT JUDGE

                                           2
